Citation Nr: 1601165	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  14-14 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for a recurrent ganglion cyst of the left wrist, to include a scar, status post ganglion cyst removal.  

2.  Entitlement to service connection for a right foot disorder. 


REPRESENTATION

Veteran represented by:  South Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1982 to July 1985.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In October 2012, the Veteran submitted a claim of entitlement to service connection for a ganglion cyst of the left wrist.  In a March 2013 rating decision, service connection was granted for a scar on the left wrist, as a residual of a ganglion cyst removal.  However, during a February 2013 VA examination, the Veteran reported that after the removal of a ganglion cyst in 1985, another small cyst reoccurred in the same area approximately a year or two later.  The VA examiner observed a small ganglion cyst medial to the surgical scar from the removal of the first cyst and opined that the "current ganglion cyst is at least as likely as not related to the ganglion cyst in service."  The diagnosis was status post ganglion cyst excision of the left wrist with reoccurrence.  Accordingly, the Board has recharacterized the Veteran's service-connected disability to reflect the VA examiner's diagnosis of a reoccurrence of the same type of cyst in the same location. 

The issue of entitlement to service connection for a right foot disability is addressed in the remand portion of the decision below. 


FINDING OF FACT

Manifestations of the Veteran's service-connected recurrent ganglion cyst of the left wrist include a 1.5 centimeters mass with pain to palpitation; one linear scar measuring 1.3 centimeters by .2 centimeter in size, which was intact, soft, non-tender, mobile, stable, non-keloid, and slightly darker than the surrounding skin; and there was no limitation of motion of the left wrist or any other functional limitation.  


CONCLUSION OF LAW

The criteria for 10 percent rating for a recurrent ganglion cyst of the left wrist, to include a scar, status post ganglion cyst removal have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118 Diagnostic Code 7819-7804 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With regard to the Veteran's claim for an initial compensable rating for a recurrent ganglion cyst of the left wrist, to include a scar, status post ganglion cyst removal, service connection was granted in a March 2013 rating decision and that claim is now substantiated.  Nevertheless, the March 2014 statement of the case set forth the relevant diagnostic codes for rating the disability at issue and included a description of the rating criteria for the current evaluation and for a higher evaluation.  The Veteran was, thus, informed of what was needed to achieve all schedular ratings above that already assigned.  Furthermore, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.

The duty to assist has also been satisfied.  The RO obtained all available service treatment records and VA treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the Veteran's increased rating claim is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116.

The Veteran was afforded an adequate VA examination in February 2013, in which the VA examiner provided sufficient detail to determine the current severity of the Veteran's service-connected recurrent ganglion cyst of the left wrist, to include a scar.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)('[N]o error can be predicated on insufficiency of notice since its purpose had been served).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

In October 2012, the Veteran submitted a claim for entitlement to service connection for a cyst on the left wrist.  In a March 2013 rating decision, service connection was granted for a scar of the left wrist, as a residual of a ganglion cyst removal.  As previously noted, the Board has recharacterized the service-connected left wrist disability to reflect the February 2013 VA examiner's diagnosis.  

The Veteran's service-connected recurrent ganglion cyst of the left wrist, to include a scar, status post ganglion cyst removal, has been assigned a noncompensable rating pursuant to the criteria set forth in 38 C.F.R. § 4.118, Diagnostic Code 7819-7805.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).  In this case, the hyphenated diagnostic code indicates that a benign skin neoplasm, under Diagnostic Code 7819, is the service-connected disability, and disabling effects of a scar, under Diagnostic Code 7805, is a residual condition.  

At the February 2013 VA examination, the Veteran reported that he had a ganglion cyst removed in 1985 and that a small ganglion cyst reoccurred in the same area one to two years later.  He also reported that he experienced minor pain in the area of the ganglion cyst over the past five years.  The Veteran explained that the pain occurred once a week "out of the blue" and lasted ten to fifteen minutes.  The February 2013 VA examination revealed a recurrent ganglion cyst of the left wrist measuring 1.5 centimeters in size.  The VA examiner opined that the current ganglion cyst was "at least as likely as not" related to the ganglion cyst in service.  To support the opinion, the examiner cited medical studies indicating that ganglion cysts have been found to reoccur in 12 percent to 41 percent of patients.  The ganglion cyst was found to have slight pain to palpitation.  The examination also revealed a linear scar measuring 1.3 centimeters by .2 centimeter in size.  Regarding the left wrist scar, the examiner indicated that there was no objective evidence of painful motion and that the scar was stable.  The examiner also noted that the scar did not cause any limitation of function or interfere with the Veteran's activities of daily living.  

While the medical evidence of record does not show that the Veteran has limitation of function due to his service-connected recurrent ganglion cyst of the left wrist, the Veteran has asserted in his March 2013 notice of disagreement, that his ganglion cyst of the left wrist, to include a scar, status post ganglion cyst removal, caused tingling, numbness, and cramping.  The Veteran also reported difficulty gripping items such as a steering wheel or drinking glass, for long periods of time.  The 

Veteran's statements are competent evidence as to the presence of observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470   (1994); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, during the February 2013 VA examination, the Veteran denied having had any problems with his activities of daily living and denied having experienced any physical limitations with use of his left wrist, including any problems lifting.  The Board places greater probative value on the statements made to the VA examiner before a noncompensable rating was assigned to his service-connected scar.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that in weighing credibility, VA may consider inconsistent statements and consistency with other evidence of record); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a veteran).  Moreover, the objective evidence of record showed full range of motion of the left wrist and showed no disabling effects. 

As the probative evidence does not show any disabling effects due to the Veteran's service-connected residuals of a ganglion cyst removal of the left wrist, the Board finds that a compensable rating is not warranted for any distinct period during the pendency of this appeal based on disabling effects under Diagnostic Code 7805.  See 38 C.F.R. § 4.118, Diagnostic Code 7805; Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board has considered whether a higher disability rating is warranted under an alternative diagnostic code.  Pursuant to Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful; a 20 percent disability rating is warranted for three or four scars that are unstable or painful; and a maximum 30 percent disability rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1). 

The Veteran contends that the recurrent ganglion cyst of the left wrist, to include a scar is painful.  Specifically, the Veteran reported minor pain in the area of the 

ganglion cyst which lasted 10 to 15 minutes and occurred once a week.  The examiner noted the recurrence of a 1.5 centimeter ganglion cyst and objective evidence of pain and tenderness.  Based on the foregoing, the Board finds that a 10 percent rating is warranted based on pain pursuant to Diagnostic Code 7804.  See 38 C.F.R. § 4.118, Diagnostic Code 7804. 

The Board has also considered whether the Veteran's recurrent ganglion cyst of the left wrist warrants a rating in excess of 10 percent under any other potentially applicable diagnostic codes.  However, the medical evidence of record does not show scars of the head, face, or neck; scars that are deep or nonlinear; or scars that produce any disabling effects. See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802 (2015).  Moreover, there is no evidence of limitation of motion of the wrist or ankyloses.  38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215 (2015).  As such, a rating in excess of the 10 percent rating assigned herein is not warranted under an alternative diagnostic code.

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  Because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ('[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical').  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the 

Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned schedular rating inadequate.  As determined above, the Veteran's service-connected recurrent ganglion cyst with surgical scar has been manifested by slight pain to palpitation with no evidence of any other disabling effects.  When comparing this disability picture with the symptoms contemplated by the rating criteria, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the assigned scheduler rating.  

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple service-connected conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning a rating in excess of 10 percent for the Veteran's service-connected recurrent ganglion cyst of the left wrist, to include a scar, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Finally, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record or the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

However, there is no evidence that the Veteran was unemployable due to his service-connected disability during the appeal period.  Indeed, during the February 2013 VA examination, the Veteran reported currently working as a truck driver.  Accordingly, the Board finds that a claim of entitlement to TDIU has not been raised.  


ORDER

An initial rating of ten percent, but no more, for a recurrent ganglion cyst of the left wrist, to include a scar, status post ganglion cyst removal, is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

The Veteran contends that his current right foot disorder is related to an injury sustained in service.  Specifically, the Veteran contends that during the year 1983 or 1984 he was injured during a night training exercise in which a jeep ran over his right foot.  The Veteran reports that the injury resulted in broken bones of the right foot and cast placement for two or three months at an Army hospital.  The Veteran does not provide specific details regarding the Army hospital that treated his right foot.  The Veteran also asserts that his right foot was injured in service during a football game in which another player fell on his foot. 

While the Veteran's service treatment records document the Veteran's right foot injury which occurred during a football game, the record is silent regarding the Veteran's reported right foot injury during night training.  According to the Veteran, he was treated for this injury at an Army hospital, however, such records pertaining to this injury are not of record.  Although the Veteran did not specify the dates or location of his treatment, there is no indication in the record that the RO attempted to obtain clarification regarding the location and year of the reported treatment at 

the Army hospital.  Thus, the Board finds that a remand is necessary in order to make an attempt to locate such records.  

In addition, there is no indication that service personnel records have been requested, which could potentially contain performance evaluations, and documentation pertaining to the Veteran's physical limitations on his duties due to broken bones of the foot or a cast placement.  Thus, additional development is necessary to ensure that the Veteran's complete service personnel records have been obtained. 

Finally, the record does not show that the Veteran was provided the requisite notice regarding evidence necessary to substantiate the claim.  Therefore, the Veteran must be provided the appropriate statutory and regulatory notice regarding his service connection claim.  

Accordingly, the case is remanded for the following actions: 

1.  The RO must provide the Veteran the appropriate statutory and regulatory notice regarding his service connection claim for entitlement to a right foot disorder.

2.  The RO must contact the appropriate records repository and request complete copies of the Veteran's service personnel records.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  The RO must contact the Veteran and ask him to provide additional information regarding the alleged in-service right foot injury sustained during night training, including dates and locations of any treatment for a right foot disorder at an Army hospital.  Based on his response, the RO must attempt to procure copies of all inpatient and outpatient treatment records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

4.  If, and only if, new evidence is procured that supports the Veteran's assertions regarding an in-service right foot injury, the Veteran must be afforded a VA examination to obtain a medical opinion as to whether any currently or previously diagnosed right foot disorder is causally related to service.

A complete rationale must be provided for any opinion or conclusion expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be re-adjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to 

the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


